Wyatt, Presiding Justice.
Simon Draine was tried and convicted of murder without a recommendation to mercy. He filed a motion for new trial on the general grounds and later amended his motion by adding four special grounds complaining of the refusal of the trial judge to charge four written requests. The motion for new trial was duly denied. The exception here is to that judgment. Held:
1. In so far as the general grounds of the motion for new trial are concerned, it is sufficient to say that the evidence fully authorized the jury to find that the defendant was guilty of murder. There is no merit in the general grounds.
2. There are four special grounds of the motion for new trial. Each ground complains of the refusal of the trial judge to give in charge to the jury a quoted request to charge. We have carefully examined every special ground and have carefully considered the quoted requests to charge contained therein. It is clear from a mere reading of the requested charges that each of them is argumentative, not adjusted to the evidence, and wholly improper. It was, therefore, not error for the trial judge to refuse to charge these requests. See Lefkoff v. Sicro, 189 Ga. 554 (6 S. E. 2d 687, 133 A. L. R. 738); Lewis v. State, 196 Ga. 755 (27 S. E. 2d 659). There is no merit in any of the special grounds of the motion for new trial.
3. From what has been said above it appears there was no error in the judgment complained of.

Judgment affirmed.


All the Justices concur.

John J. Sullivan, for plaintiff in error.
Andrew J. Ryan, Jr., Solicitor-General, Sylvan A. Garfunkel, Thomas M. Johnson, Jr., Assistant Solicitors-General, Eugene Cook, Attorney-General, Rubye G. Jackson, contra.